Exhibit 31.3 CERTIFICATIONS I, James Brear, certify that: 1. I have reviewed this Amendment No. 1 to Annual Report of Procera Networks, Inc.; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. April 6, 2012 /s/ James Brear James Brear President and Chief Executive Officer (Principal Executive Officer)
